DETAILED ACTION

This office action is a response to the application filed on 4/8/2022. Present application is a continuation of application 16/453,867 filed on 6/26/2019, which is a continuation of application 15/649,558 filed on 7/13/2017. Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2016-0088758 filed on 7/13/2016. Claims 1-16 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-9, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-14 of U.S. Patent No. 10349318. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are obvious variation of claims of the Patent.
Regarding claims 1, 3-6, 8-9, 11-14 and 16, the Patent discloses as set forth below:

Claims of Instant Application (17/658,578)
Claims of Patent (10349318)
1. A method performed by a user equipment (UE) in a communication system, the method comprising:
transmitting, to a source base station, UE capability information including information indicating whether the UE supports a handover without random access;
receiving, from the source base station, a radio resource control (RRC) message for handover, the RRC message including information indicating whether a random access procedure for a target base station is skipped;
identifying whether the RRC message includes uplink resource information; and
in case that the RRC message does not include the uplink resource information:
monitoring a physical downlink control channel (PDCCH) of the target base station, and
transmitting a complete message for the handover based on uplink resource information included in control information upon receiving the control information on the PDCCH of the target base station.
1. A method of a user equipment (UE) in a mobile communication system, the method comprising:
transmitting, to a source base station, UE capability information including an indicator for handover without random access;
receiving, from the source base station, a radio resource control (RRC) connection reconfiguration message for handover command;
transmitting, when the RRC connection reconfiguration message includes uplink resource information, an RRC connection reconfiguration complete message to a target base station based on the uplink resource information; and
monitoring, when the RRC connection reconfiguration message does not include the uplink resource information, a physical downlink control channel (PDCCH) of the target base station.
2. The method of claim 1, wherein monitoring the PDCCH of the target base station comprises:
receiving control information on the PDCCH; and
transmitting the RRC connection reconfiguration complete message using uplink resource information included in the control information.
3. The method of claim 1, wherein monitoring the PDCCH comprises:
starting a timer set to a timer value included in the RRC connection reconfiguration message; and
performing, when no control information is received on the PDCCH before expiry of the timer, a random access procedure.
3. The method of claim 1, wherein monitoring the PDCCH comprises:
starting a timer set to a timer value included in the RRC message; and
performing, in case that no control information is received on the PDCCH before expiry of the timer, cell selection for determining a suitable cell and performing a random access procedure to the suitable cell.
3. The method of claim 1, wherein monitoring the PDCCH comprises:
starting a timer set to a timer value included in the RRC connection reconfiguration message; and
performing, when no control information is received on the PDCCH before expiry of the timer, a random access procedure.

4. The method of claim 3, wherein the timer value is less than another timer value configured to the UE for determining handover failure.
4. The method of claim 3, wherein the timer value is less than another timer value configured to the UE for determining handover failure.
5. The method of claim 1, wherein identifying whether the RRC message includes the uplink resource information further comprises:
in case that the RRC message includes the uplink resource information, transmitting the complete message for the handover based on the uplink resource information included in the RRC message.
See claim 1. 
6. A method performed by a source base station in a communication system, the method comprising:
receiving, from a user equipment (UE), UE capability information including information indicating whether the UE supports a handover without random access;
transmitting, to a target base station, a handover request message;
receiving, from the target base station, a handover request acknowledgement (ACK) message as a response to the handover request message;
in case that the handover request ACK message includes uplink resource information, transmitting, to the UE, a radio resource control (RRC) message including the uplink resource information; and
in case that the handover request ACK message does not include the uplink resource information, transmitting, to the UE, the RRC message without the uplink resource information,
wherein the RRC message includes information indicating whether a random access procedure for the target base station is skipped.
5. A method of a source base station in a mobile communication system, the method comprising:
receiving, from a user equipment (UE), UE capability information including an indicator for handover without random access;
transmitting, to a target base station, a handover request message;
receiving, from the target base station, a handover request acknowledgement (ACK) message; and
transmitting, when the handover request ACK message includes uplink resource information, a radio resource control (RRC) connection reconfiguration message including the uplink resource information to the UE,
wherein the uplink resource information is used for transmission of an RRC connection reconfiguration complete message from the UE to the target base station, and
wherein, when the RRC connection reconfiguration message does not include the uplink resource information, the RRC connection reconfiguration complete message is transmitted based on uplink resource information included in control information received on a physical downlink control channel (PDCCH) of the target base station.
Also see claim 3 above.
8. The method of claim 6, wherein the handover request ACK message and the RRC message include a timer value, and
wherein the timer value is less than another timer value configured to the UE for determining handover failure.
6. The method of claim 5, wherein the handover request ACK message and the RRC connection reconfiguration message include a timer value, the timer value being less than another timer value included in the UE for determining handover failure.
9. A user equipment (UE) in a communication system, the UE comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
transmit, to a source base station, UE capability information including information indicating whether the UE supports a handover without random access,
receive, from the source base station, a radio resource control (RRC) message for handover, the RRC message including information indicating whether a random access procedure for a target base station is skipped,
identify whether the RRC message includes uplink resource information, and
in case that the RRC message does not include the uplink resource information:
monitor a physical downlink control channel (PDCCH) of the target base station, and
transmit a complete message for the handover based on uplink resource information included in control information upon receiving the control information on the PDCCH of the target base station.
9. A user equipment (UE) in a mobile communication system, the UE comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
transmit, to a source base station, UE capability information including an indicator for handover without random access,
receive, from the source base station, a radio resource control (RRC) connection reconfiguration message for handover command,
transmit, when the RRC connection reconfiguration message includes uplink resource information, an RRC connection reconfiguration complete message to a target base station based on the uplink resource information, and
monitor, when the RRC connection reconfiguration message does not include the uplink resource information, a physical downlink control channel (PDCCH) of the target base station.
10. The UE of claim 9, wherein the controller is configured to:
receive control information on the PDCCH, and
transmit the RRC connection reconfiguration complete message using uplink resource information included in the control information.
11. The UE of claim 9, wherein the controller is configured to:
start a timer set to a timer value included in the RRC connection reconfiguration message; and
perform, when no control information is received on the PDCCH before expiry of the timer, a random access procedure.
11. The UE of claim 9, wherein the controller is further configured to:
start a timer set to a timer value included in the RRC message, and
perform, in case that no control information is received on the PDCCH before expiry of the timer, cell selection for determining a suitable cell and perform a random access procedure to the suitable cell.
11. The UE of claim 9, wherein the controller is configured to:
start a timer set to a timer value included in the RRC connection reconfiguration message; and
perform, when no control information is received on the PDCCH before expiry of the timer, a random access procedure.

12. The UE of claim 11, wherein the timer value is less than another timer value configured to the UE for determining handover failure.
12. The UE of claim 11, wherein the timer value is less than another timer value configured to the UE for determining handover failure.
13. The UE of claim 9, wherein the controller is further configured to, in case that the RRC message includes the uplink resource information, transmit the complete message for the handover based on the uplink resource information included in the RRC message.
See Claim 9.
14. A source base station in a wireless communication system, the source base station comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
receive, from a user equipment (UE), UE capability information including information indicating whether the UE supports a handover without random access,
transmit, to a target base station, a handover request message,
receive, from the target base station, a handover request acknowledgement (ACK) message as a response to the handover request message,
in case that the handover request ACK message includes uplink resource information, transmit, to the UE, a radio resource control (RRC) message including the uplink resource information, and
in case that the handover request ACK message does not include the uplink resource information, transmit, to the UE, the RRC message without the uplink resource information,
wherein the RRC message includes information indicating whether a random access procedure for the target base station is skipped.
13. A source base station in a mobile communication system, the source base station comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
receive, from a user equipment (UE), UE capability information including an indicator for handover without random access,
transmit, to a target base station, a handover request message,
receive, from the target base station, a handover request acknowledgement (ACK) message, and
transmit, when the handover request ACK message includes uplink resource information, a radio resource control (RRC) connection reconfiguration message including the uplink resource information to the UE,
wherein the uplink resource information is used for transmission of an RRC connection reconfiguration complete message from the UE to the target base station, and
wherein, when the RRC connection reconfiguration message does not include the uplink resource information, the RRC connection reconfiguration complete message is transmitted based on uplink resource information included in control information received on a physical downlink control channel (PDCCH) of the target base station.
Also see claim 11 above.
16. The source base station of claim 14, wherein the handover request ACK message and the RRC message include a timer value, and
wherein the timer value is less than another timer value configured to the UE for determining handover failure.
14. The source base station of claim 13, wherein the handover request ACK message and the RRC connection reconfiguration message include a timer value, the timer value being less than another timer value included in the UE for determining handover failure.


Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of transmitting UE capability information including whether the UE supports a handover without random access to a source base station; receiving an RRC message for handover; identifying whether the RRC message includes uplink resource information, and monitoring a PDCCH of the target base station and transmitting a complete message for the handover based on control information in the PDCCH.
These features are similar to Patent claim 1 features of transmitting UE capability information including an indicator for handover without random access to a source base station; receiving an RRC connection reconfiguration message for handover; monitoring a PDCCH of the target base station when the RRC message does not include uplink resource information. Patent claim 2 includes the features of receiving control information on the PDCCH and transmitting the RRC complete message based on control information in the PDCCH. Patent claim 3 further indicates that based on a timer value included in the RRC connection reconfiguration message, a random access procedure may or may not be performed, which is similar to instant application claim 1 features of the RRC message including information indicating whether a random access procedure for a target base station is skipped. Therefore, the instant application claim 1 is an obvious variation of claims 1-3 of the Patent and is not patentably distinct from claims 1-3 of the Patent. 
Claim 6 of the instant application includes the features of receiving UE capability information including an indication whether the UE supports a handover without random access; transmitting a handover request message to a target base station, receiving a handover request ACK message from the target base station; transmitting an RRC message with or without uplink resource information based on the uplink resource information in the handover request ACK message. 
These features are similar to Patent claim 5 features of receiving UE capability information including an indicator for handover without random access from a UE; transmitting a handover request message to a target base station; receiving a handover request ACK message from the target base station, and transmitting an RRC message to the UE based on uplink resource information in the handover ACK message. As mentioned above, Patent claim 3 further indicates that based on a timer value included in the RRC connection reconfiguration message, a random access procedure may or may not be performed, which is similar to instant application claim 6 features of the RRC message including information indicating whether a random access procedure for a target base station is skipped. Therefore, the instant application claim 6 is an obvious variation of claims 5 and 3 of the Patent and is not patentably distinct from claims 5 and 3 of the Patent.
Independent claims 9 and 14 are related to a UE device and a source base station, respectively, with similar features as claims 1 and 6. Therefore, claims 9 and 14 are not patentably distinct from claims 9-11 and 13 of the Patent (see table above) for the same reasons mentioned above for claims 1 and 6.
Similarly, dependent claims 3-5, 8, 11-13 and 16 are not patentably distinct from claims 1, 3-4, 6, 9, 11-12 and 14 of the Patent (see table above). 


Allowable Subject Matter

Claims 1-16 are allowed over prior art.
Claims 1 and 9 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of identifying whether the RRC message includes uplink resource information; and in case that the RRC message does not include the uplink resource information: monitoring a physical downlink control channel (PDCCH) of the target base station, and transmitting a complete message for the handover based on uplink resource information included in control information upon receiving the control information on the PDCCH of the target base station; in combination with all other limitations in the base claim and any intervening claims. 
Claims 6 and 14 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of receiving, from the target base station, a handover request acknowledgement (ACK) message as a response to the handover request message: in case that the handover request ACK message includes uplink resource information, transmitting, to the UE, a radio resource control (RRC} message including the uplink resource information; and in case that the handover request ACK message does not include the uplink resource information, transmitting, to the UE, the RRC message without the uplink resource information; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414